DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see  pages 11 and 12 of the Remarks, filed August 15, 2022, with respect to Double Patenting Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 12-14 of the Remarks, filed August 15, 2022, with respect to rejections under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on August 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10, 939,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 25-44 are allowed and are re-numbered as claims 1-20, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 25, controlling a power flow from a power source to the wireless communication device, wherein the controlling the power flow is independent of a command provided by a second processor of a technology asset device that is capable of directing the power flow from the power source to the wireless communication device; and
obtaining, from the technology asset device, data relating to one or more monitoring, measuring, sensing reading, detecting, and capturing, one or more of a status, a condition, a location, an event, a measurement, an inventory level, an image and a video, wherein the data is unrelated to the management of transmission to extend the life of the power source supplying the power flow to the wireless communication device;
as recited in claim 33, in response to one or more of a condition, status, and event, controlling power flow from a power source to the wireless communication device without direction from a second processor of a technology asset device;
transmitting a message to the network device via the wireless network, wherein the message relates to the one or more of the condition, status, and event, wherein the message is unrelated to a management of transmissions to extend the life of the power source supplying the power flow to the wireless communication device; and
receiving, from the network device, an instruction regarding a responsive action that relates to the one or more of the condition, the status, and the event, wherein the responsive action is unrelated to the management of transmissions to extend the life of the power source supplying the power flow to the wireless communication device, the responsive action to be performed by the wireless communication device;
as recited in claim 42, deriving power from a power source, wherein the deriving is independent of direction of the power to the wireless communication device by the technology asset device;
obtaining data received from monitoring equipment associated with the technology asset device, wherein the data is unrelated to the management of transmissions to extend the life of the power source supplying the power to the wireless communication device; and
transmitting a message related to a detection of a change in one or more of a status, event, or condition based on a change in one or more of the filtered data and aggregated data to a network device via a wireless network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/06/2022